DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
2.	Claims 1-3, 5-10, 12-17, and 19-23 are pending in this application (15/959,487), in view of the Appeal Brief filed by Appellant on 01/07/2021.    
























Examiner’s Amendment
3.  	Following is a complete list of claims as amended by Examiner in an Examiner’s Amendment that has been approved by Appellant.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given by Appellant’s representative Daniel Osborne (Reg. No: 76,575) via an email to Examiner on 03/30/2021 based on an Examiner-initiated telephone interview held on 03/30/2021.  

AMENDMENTS TO THE CLAIMS:
1.	(Currently Amended) A system for performing a software upgrade in a high-availability (HA) computing cluster without experiencing downtime, comprising:
at least one computing device;
program instructions stored in memory and executable in the at least one computing device that, when executed by the at least one computing device, directs the at least one computing device to:
identify that a virtual appliance executing in the HA computing cluster requires a software update comprising an updated version of an application;
determine that the software update is unable to be performed on the virtual appliance based at least in part on the virtual appliance comprising a first operating system that is [[being]] incompatible with the software update based at least in part on the updated version of the application requiring a second operating system that is different from the first operating system, wherein there is no upgrade path for the updated version of the application based at least in part on the first operating system and the second operating system being different operating systems;
in response to the virtual appliance being incompatible with the software update, provision an additional virtual appliance to replace the virtual appliance in the HA computing cluster, wherein the additional virtual appliance comprises up-to-date software;
form a software cluster that comprises the virtual appliance and the additional virtual appliance, the software cluster causing data to be synchronized between the virtual appliance and the additional virtual appliance; and
decommission the virtual appliance from the HA computing cluster.

2.	(Currently Amended) The system of claim 1, wherein the at least one computing device is further directed to:
provision a load balancer in the HA computing cluster that balances a workload between at least the virtual appliance and the additional virtual appliance;
verify a functional operation of the additional virtual appliance prior to the virtual appliance being decommissioned using at least one metric associated with an operation of the additional virtual appliance; and
in response to the functional operation being verified, authorize the virtual appliance to be decommissioned.



4.	(Cancelled) 

5.	(Previously Presented) The system of claim 1, wherein the at least one computing device is further directed to provide a communication interface in the HA computing cluster that has at least one application programming interface (API) that permits the data being communicated from the virtual appliance to the additional virtual appliance.

6.	(Previously Presented) The system of claim 1, wherein the additional virtual appliance in the HA computing cluster is provisioned by installing the software update prior to the software cluster being formed that comprises the virtual appliance and the additional virtual appliance.

7.	(Previously Presented) The system of claim 1, wherein the additional virtual appliance in the HA computing cluster is provisioned by installing an up-to-date version of a client application on the additional virtual appliance prior to the software cluster being formed that comprises the virtual appliance and the additional virtual appliance.

8.	(Currently Amended) A non-transitory computer-readable medium for performing a software upgrade in a high-availability (HA) computing cluster without experiencing 
identify that a virtual appliance executing in the HA computing cluster requires a software update comprising an updated version of an application;
determine that the software update is unable to be performed on the virtual appliance based at least in part on the virtual appliance comprising a first operating system that is [[being]] incompatible with the software update based at least in part on the updated version of the application requiring a second operating system that is different from the first operating system, wherein there is no upgrade path for the updated version of the application based at least in part on the first operating system and the second operating system being different operating systems;
in response to the virtual appliance being incompatible with the software update, provision an additional virtual appliance to replace the virtual appliance in the HA computing cluster, wherein the additional virtual appliance comprises up-to-date software;
form a software cluster that comprises the virtual appliance and the additional virtual appliance, the software cluster causing data to be synchronized between the virtual appliance and the additional virtual appliance; and
decommission the virtual appliance from the HA computing cluster.

9.	(Currently Amended) The non-transitory computer-readable medium of claim 8, wherein the at least one computing device is further directed to:

verify a functional operation of the additional virtual appliance prior to the virtual appliance being decommissioned using at least one metric associated with an operation of the additional virtual appliance; and
in response to the functional operation being verified, authorize the virtual appliance to be decommissioned.

10.	(Previously Presented) The non-transitory computer-readable medium of claim 8, wherein the virtual appliance is incompatible with the software update in response to a software component or a virtual hardware component of the virtual appliance being incompatible with the software update.

11.	(Cancelled) 

12.	(Previously Presented) The non-transitory computer-readable medium of claim 8, wherein the at least one computing device is further directed to provide a communication interface in the HA computing cluster that has at least one application programming interface (API) that permits the data being communicated from the virtual appliance to the additional virtual appliance.

13.	(Previously Presented) The non-transitory computer-readable medium of claim 8, wherein the additional virtual appliance in the HA computing cluster is provisioned by installing 

14.	(Previously Presented) The non-transitory computer-readable medium of claim 8, wherein the additional virtual appliance in the HA computing cluster is provisioned by installing an up-to-date version of a client application on the additional virtual appliance prior to the software cluster being formed that comprises the virtual appliance and the additional virtual appliance.

15.	(Currently Amended) A computer-implemented method for performing a software upgrade in a high-availability (HA) computing cluster without experiencing downtime, the method comprising:
identifying that a virtual appliance executing in the HA computing cluster requires a software update comprising an updated version of an application;
determining that the software update is unable to be performed on the virtual appliance based at least in part on the virtual appliance comprising a first operating system that is [[being]] incompatible with the software update based at least in part on the updated version of the application requiring a second operating system that is different from the first operating system, wherein there is no upgrade path for the updated version of the application based at least in part on the first operating system and the second operating system being different operating systems;

forming a software cluster that comprises the virtual appliance and the additional virtual appliance, the software cluster causing data to be synchronized between the virtual appliance and the additional virtual appliance; and
decommissioning the virtual appliance from the HA computing cluster.

16.	(Currently Amended) The computer-implemented method of claim 15, further comprising:
provisioning a load balancer in the HA computing cluster that balances a workload between at least the virtual appliance and the additional virtual appliance;
verifying a functional operation of the additional virtual appliance prior to the virtual appliance being decommissioned using at least one metric associated with an operation of the additional virtual appliance; and
in response to the functional operation being verified, authorizing the virtual appliance to be decommissioned.
17.	(Previously Presented) The computer-implemented method of claim 15, wherein the virtual appliance is incompatible with the software update in response to a software component or a virtual hardware component of the virtual appliance being incompatible with the software update.
18.	(Cancelled) 

20.	(Previously Presented) The computer-implemented method of claim 15, wherein the additional virtual appliance in the HA computing cluster is provisioned by installing an up-to-date version of a client application on the additional virtual appliance prior to the software cluster being formed that comprises the virtual appliance and the additional virtual appliance.
21. 	(Currently Amended) The computer-implemented method of claim 15, wherein the at least one computing device is further directed to provide a communication interface in the HA computing cluster that has at least one application programming interface (API). 
22. 	(Currently Amended) The computer-implemented method of claim 21, wherein the API permits the data being communicated from the virtual appliance to the additional virtual appliance.  
23. 	(Currently Amended) The computer-implemented method of claim [[21]]15, wherein the additional virtual appliance comprises the second operating system.

	
Allowable Subject Matter
4.	After thorough search and examination of the present application and in light of the prior art made of record, Claims 1-3, 5-10, 12-17, and 19-23 (renumbered 1-20) are allowed.

Conclusion
5.	Claims 1-3, 5-10, 12-17, and 19-23 (renumbered 1-20) are allowed.
	Claims 4, 11 and 18 had been canceled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171.  The examiner can normally be reached on Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED N HUDA/Examiner, Art Unit 2191                                                                                                                                                                                                        
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191